Mr. Presiding Justice Graves delivered the opinion of the court. 4. Husband and wife, § 217* — when wife is not without fault in causing disruption of marital relation. Where a wife's misconduct is such as to materially contribute to the disruption of the marital relation, she is not without fault within the meaning of the statute providing for separate maintenance (J, & A. f 6159). 5. Husband and wife, § 217* — when wife is not without fault in causing separation. Where the misconduct of both parties has contributed to cause the separation, the wife is not without fault in the meaning of the separate maintenance statute (J. & A. f 6159).. 6. Equity, § 374* — when refusal of requests to submit certain issues to jury is not error. On a bill for separate maintenance where the issues are submitted to a jury, the refusal of a request to submit certain issues is not error. : 7. Equity — when propriety of rulings on instructions is immaterial. On a bill for separate maintenance, where the issues are submitted to a jury, the question whether the rulings as to the giving or refusal of instructions were proper is immaterial. 8. Appeal and error, § 1522* — when inconsistency in jury’s findings is not ground for reversal. On a bill for separate maintenance, inconsistency in the jury's findings is not ground for reversal, where the court made independent findings. 9. Husband and wife, § 264* — when evidence supports findings in suit for separate maintenance. Evidence held sufficient to support the findings of the chancellor in a suit for separate maintenance.